Case 4:18-cv-00247-ALM Document 142 Filed 03/18/20 Page 1 of 4 PageID #: 3546



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                          NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

   RETZLAFF’S UNOPPOSED MOTION TO WITHDRAW INADVERTENTLY-FILED
                 SUPPLEMENTAL RULE 26 DISCLOSURES

                                     I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendant is Thomas Retzlaff.

          2.     This case is set for trial during the period January 4-29, 2021.

                            II. ARGUMENT & AUTHORITIES

          3.     On March 14, 2020, Retzlaff prepared and filed his supplemental

   Rule 26 disclosures listing new fact witnesses and the scope of their knowledge.

   (Doc. 138.) Retzlaff’s supplemental disclosures should not have been filed. FED.

   R. CIV. P. 5(d)(1)(A).

          4.     Retzlaff moves to withdraw the supplemental disclosures (Doc. 138)

   and that the Court strike them from the record. Van Dyke does not oppose this

   motion. Retzlaff apologizes to the Court and counsel for the inconvenience caused

   by Retzlaff’s erroneous filing.
Case 4:18-cv-00247-ALM Document 142 Filed 03/18/20 Page 2 of 4 PageID #: 3547



                                                III. CONCLUSION & PRAYER

              5.          For these reasons, Retzlaff respectfully prays the Court to grant this

   motion and order Retzlaff’s inadvertently-filed supplemental Rule 26 disclosures

   (Doc. 138) stricken from the record. Retzlaff prays that the Court grant such other

   and further relief, at law or in equity, as to which Retzlaff shall show himself

   justly entitled.

   Respectfully submitted,



   By:           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   State Bar No. 00787386
   Federal ID # 18465
   jdorrell@hanszenlaporte.com
   ANTHONY L. LAPORTE
   State Bar No. 00787876
   alaporte@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT TOM RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion to Withdraw Inadvertently-Filed Supplemental Disclosures
                                                                                                     2
Case 4:18-cv-00247-ALM Document 142 Filed 03/18/20 Page 3 of 4 PageID #: 3548



                                        CERTIFICATE OF CONFERENCE

          I certify that on March 18, 2020, I conferred with plaintiff pro se Jason Van Dyke,
   who advised he was NOT OPPOSED to Retzlaff’s motion to withdraw his
   inadvertently-filed supplemental Rule 26 disclosures (Doc. 138).



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion to Withdraw Inadvertently-Filed Supplemental Disclosures
                                                                                                     3
Case 4:18-cv-00247-ALM Document 142 Filed 03/18/20 Page 4 of 4 PageID #: 3549



                                             CERTIFICATE OF SERVICE

          I certify that on         3-18       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              108 Durango Drive
              Crossroads, Texas 76227
              Telephone: 469-964-5346
              FAX: 972-421-1830
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Unopposed Motion to Withdraw Inadvertently-Filed Supplemental Disclosures
                                                                                                     4
